Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 

 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
 
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-11 and 13-20 in the reply filed on November 15, 2021 is acknowledged.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007 181755.

	JP 2007 181755 discloses a hybrid catalyst composition comprising a methanol synthesis catalyst in combination with an additional zeolite (molecular sieve) component that can be SAPO-34.  Paragraph [0037].  The methanol synthesis catalyst is indicated as a Zn/Cr type system that may be supplemented with an additional component inclusive of iron.  [paragraph 0034]. Paragraph [0031] suggests Cu-Zn-Mn-Cr catalysts for methanol synthesis.  A Zn/Cr material purchased  commercially is indicated to have a Zn/Cr ratio of 2, which can certainly be considered representative of the claimed ranges of chromium too zinc of from somewhere between 0.35 and 0.45.  Palladium (equivalent to a hydrogenation metal such as iron, or the manganese earlier suggested by the reference) is added in an amount of 4.6 weight percent, which is considered to be commensurate with the instantly claimed atomic range of the additionally present 
Accordingly, the only difference between the catalyst described in the JP reference and the instant claims is one of scope, in that one must select the components of the catalyst from amongst several more that are discloses.  However, selecting one from several or even one from many is an obvious modification as the reference is valid for all that it suggests to an ordinarily skilled artisan.  In this case, the reference clearly suggests that the components are essentially equivalents and selection of any of them would be expected to produce a catalyst functional for the intended process with an expectation of success.
The data set forth in the specification has been carefully considered for evidence of unexpected results, but fails to provide such evidence commensurate in scope with the claimed invention.  To achieve improved results apparently requires a calcination temperature of 400C in combination with a specified Cr:Zn ratio, an amount of 6-616 at% of manganese or iron, and a SAPO-34 silicoaluminophosphate.

	The limitations of all claims have been considered and are deemed to be within the purview of the prior art.


Conclusion
Chojecki et al. disclose a hybrid catalyst comprising a SAPO-34 component in combination with a mixed metal oxide component such as zinc and chromium oxide.  Beech, Jr. et al. disclose a composition for FT synthesis and aromatization containing certain molecular sieves and metal compounds.  Dussellier et al. disclose CHA aluminosilicates containing zinc.  Ge et al. disclose syngas conversion catalysts containing SAPO-34 with a number of metal oxide methanol synthesis catalysts.  Janssen et al. disclose a catalyst comprising a methanol synthesis catalyst containing zinc and chromium in combination with a SAPO molecular sieve.

Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732